DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-9, 11 and 20-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
The reasons for allowance with respect to claims 1-9 and 11 were provided in the final rejection dated 1/10/2022 and are reproduced here:
With respect to claim 1, the closest prior art, Horn et al. (PGPUB 20150124219) and Sharma et al. (PGPUB 20130176532), fails to disclose in combination with all of the other elements of the claim wherein a processor to analyze the sequence of images of the eye to measure the sharpness of the illumination line; and a controller to adjust the position of a translational stage to maximize the sharpness of the illumination line. It would not be obvious to modify Sharma such that a translational stage is used to improve sharpness. [0011] of Sharma states that during data acquisition transverse motion is not used for motion contrast, which would be necessary to improve contrast (sharpness being a combination of contrast and focus). For additional reasons for allowance see applicant’s remarks dated 10/4/2021 pages 12 and 13.
With respect tot claim 20, the closest prior art, Kraus et al. (PGPUB 20110267340), fails to disclose in combination with all of the other elements of the claim applying, using the one or more processors, a bias field correction to the first en face angiogram and to the second en face angiogram; detecting, using the one or more processors, motion lines in the first and second en face angiograms; dividing, using the one or more processors, the first and second en face angiograms into micro-saccade-free strips at the detected motion lines; and registering, using the one or more processors, a pair of overlapping micro-saccade-free strips, thereby generating a pair of aligned micro-saccade-free strips. Modification of  Kraus to include the bias field correction as well as the method of dividing and stitching the micro-saccade-free strips would require substantial experimentation for one having ordinary skill in the art with no guarantee of success. Kraus has an altogether different methodology for correcting misaligned images and does not differentiate saccade movements from any other eye movement. Further, splitting the angiograms into “micro-saccade-free” strips would be an additional step and would not have an obvious motivation as it would increase calculation time and not necessarily provide an improvement over the original method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872